MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceedings in which the Petitioner, Juan Audrey E. Franklin, seeks a writ of habeas corpus from this Court for his release, alleging that his suspended sentence was revoked without taking him before a judge for a hearing.
The State has filed a Demurrer for the reason that petitioner fails to allege that his suspended sentence in cause no. 28942 in the District Court of Oklahoma County was revoked without cause; and that he fails to allege that he has actually served his term in said cause no. 28942.
This Court has stated that the better practice in most cases is to conduct a hearing on the matter of revocation, but has held that the same is not essential. The state alleges that conviction of another crime in another county is sufficient cause-for revocation, and that petitioner admits; that this was the case.
For these reasons, it is the opinion of the Court that the State’s Demurrer is well-taken, and should be sustained.
• The Writ prayed for is, therefore, denied..
BUSSEY and BRETT, JJ., concur..